Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153340                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153340
                                                                    COA: 323903
                                                                    Saginaw CC: 13-038695-FC
  REUBEN RAUL MARTINEZ, SR.,
           Defendant-Appellant.

  _________________________________________/

          By order of November 2, 2016, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 19, 2016 judgment of the Court of
  Appeals. On order of the Court, the answer having been received, the application for
  leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the sentences of the Saginaw Circuit Court for the
  defendant’s second-degree criminal sexual conduct convictions, and we REMAND this
  case to the trial court for resentencing on those offenses. The defendant was improperly
  sentenced to 20-year maximum terms. The statutory maximum sentence for second-
  degree criminal sexual conduct is 15 years. MCL 750.520c(2)(a). The 12-year minimum
  sentences imposed on the defendant for the second-degree criminal sexual conduct
  convictions exceed two-thirds of the statutory maximum sentence of 15 years. See MCL
  769.34(2)(b). On remand, the trial court shall resentence the defendant to valid sentences
  for his second-degree criminal sexual conduct convictions.

          In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2017
           s0327
                                                                               Clerk